MEMORANDUM **
Roberto Fernandez-Figueroa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s decision denying Fernandez-Figueroa’s application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Fernandez-Figueroa failed to establish the requisite exceptional and extremely unusual hardship to his United States citizen wife and children, and is therefore ineligible for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). Further, Fernandez-Figueroa has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.